Citation Nr: 0705840	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in September 2005 
and July 2006, and that development was completed.  The case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently has PTSD that is related to a 
verified stressor in service.


CONCLUSION OF LAW
PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for PTSD, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16- 92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for PTSD.  The 
veteran has contended that he developed PTSD as a result of 
the following stressful incidents: participating in the 
invasion of Southern France in 1944; participating in the 
occupation of Sasebo, Japan, shortly after the atomic bomb 
was released on Nagasaki; and, seeing victims of the atomic 
bomb.  His service records show that he served in the United 
States Navy from October 1943 to May 1946.  While the veteran 
does not have any combat decorations, he was awarded the 
American Theater Medal, the Victory--World War II Medal, an 
Asiatic Pacific Ribbon, and the European African Ribbon with 
one star.  His service personnel records also confirm that 
his naval duties included participation in the invasion of 
Southern France in August 1944.  These records further verify 
that the veteran was part of the occupation forces at Sasebo, 
Japan, from September 1945 to April 1946.  As such, the Board 
finds that there is credible evidence supporting the 
conclusion that the veteran was exposed to his alleged 
stressors in service.
With respect to whether the veteran currently has PTSD 
related to his in-service stressors, the Board notes that the 
veteran was seen by a VA physician in May 1954 at which time 
he reported becoming nervous with fast heart action while 
firing guns aboard a United States naval ship.  Private 
medical records dated in September 1978 also documented the 
veteran as having emotional stress.  VA medical records dated 
between 1998 and 2000 also indicate the veteran was screened 
for PTSD, and a November 2000 Radiation Protocol Examination 
diagnosed the veteran with anxiety.  In addition, a December 
2000 psychosocial assessment noted that the veteran presented 
with enough information that PTSD needed to be ruled-out.  
The examiner stated that whether or not the veteran met the 
full DSM-IV criteria for PTSD, it was clear that the veteran 
suffered psychologically from his experience in Sasebo, 
Japan.  An additional psychosocial assessment was performed 
in May 2001 by a clinical social worker.  She administered 
the Clinical Administered PTSD Scale (CAPS) and indicated 
that the veteran's score on this test was well over the score 
needed for PTSD.  She also stated that the veteran suffered 
from PTSD related to his military service and that his 
symptoms became more acute when the government notified him 
of his possible radiation exposure.

The veteran was also afforded a VA examination in February 
2003.  The diagnosis was recurrent depression and anxiety, 
not otherwise specified (NOS).  The examiner noted the 
veteran had unique stressors, which included witnessing the 
devastation of Nagasaki's population after the atomic bomb 
and the participation in the invasion of Southern France.  
The examiner indicated that a Minnesota Multiphasic 
Personality Inventory (MMPI) might have been helpful in 
uncovering any further symptoms of PTSD other than 
nightmares, but the veteran felt too worn out and tired to 
take such a test.  Although the examiner indicated that he 
had reviewed the claims file, he did not acknowledge or 
comment on the CAPS test administered by the social worker in 
May 2001 or any of the other treatment records in which PTSD 
had been the assessment.  The examiner opined that recurrent 
depression and anxiety NOS were not likely to have appeared 
while the veteran was in service or to have been aggravated 
by experiences in the service.

Nevertheless, VA medical records dated between 2002 and 2003 
indicate the veteran was receiving individual therapy for 
symptoms of PTSD.  He was diagnosed with PTSD by history.  
The veteran was also scheduled for an additional VA 
examination to determine whether he currently had a diagnosis 
of PTSD; however, that examination was cancelled in October 
2005 because the veteran reported being housebound during the 
previous year.  He was subsequently interviewed by a March 
2006 VA examiner via telephone.  The examiner diagnosed the 
veteran with anxiety disorder NOS and stated that he could 
not provide a specific diagnosis of PTSD because of the 
limitations of interviewing by telephone and reviewing 
records.  Based on the foregoing, the Board finds that there 
is reasonable doubt as to whether the veteran currently has 
PTSD that is related to his in-service stressors.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to in-
service stressors, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current PTSD was incurred in 
service.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


